DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the reservoir of claim 56 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 45-50 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jang et al (US 2019/0038106, previously cited).
Regarding claim 45, Jang discloses a machine for hard floor smoothing comprising at least one modular mobile body (30, 40, 50) and one or more modular replaceable floor finisher attachments with at least two rotary grinding or polishing discs (41a, 41b) driven by one or more electric motors (60; [0045]), wherein the robotic machine is configured to glide on a floor by hydroplaning alone (through rotation of the discs without separate driving wheel; [0044]).
Regarding claim 46, Jang further discloses said at least two rotary grinding or polishing discs are individually driven to control said gliding ([0164-0166]). 
Regarding claims 47-50, Jang further discloses two or more mobile bodies are coupled rigidly (rigid connection from body 50 to element 30 which in turn connects to body 40; [0035]; fig 7), wherein the two or more mobile bodies are dedicated to one of concrete grinding or concrete polishing (the cleaning function of bodies described [0037]; note that the application to concrete does not limit the structure of the claimed machine); wherein two or more of said mobile bodies are coupled flexibly (flexible connection of body 40 to element 30 which in turn connects to body 50; flexible connection achieved through elastically movable elements 915, 365 described [0147]) wherein the two or more mobile bodies are dedicated to one of concrete grinding or concrete polishing (the cleaning function of bodies described [0037]; note that the application to concrete does not limit the structure of the claimed machine); wherein two of said mobile bodies are coupled together by a coupling (flexible connection from body 40 to element 30 which in turn connects rigidly to body 50; fig 7; [0147] describes coupling with elements 915, 365), each dedicated to one of concrete grinding or concrete polishing (the cleaning function of bodies described [0037]; note that the application to concrete does not limit the structure of the claimed machine), whereas said coupling is serial (fig 1 in the front to rear direction) and flexible at least in part (flexible connection of body 40 to element 30 which in turn connects rigidly to body 50; flexible connection achieved through elastically movable elements 915, 365 described [0147]); wherein two of said mobile bodies are coupled together by a coupling (rigid connection from body 50 to element 30 which in turn connects to body 40; [0035]; fig 7; coupling described in [0147]), each dedicated a different floor finishing task (functions described [0037]), whereas said coupling is parallel (fig 1 in the left to right direction) and rigid at least in part. 
Regarding claim 54, 57, and 58, Jang further discloses a liquid feed conduit (445) extending through the grinding-polishing disks (fig 22; [0119], [0208]); a driving system including an ultra-sonic guide ([0058]); and wherein the grinding-polishing discs are driven by electric drives ([0049]). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang as applied to claim 45 above, and further in view of Qian (US 2015/0257622, previously cited).
Regarding claim 51, Jang teaches all the limitations of claim 45 as described above. Jang further teaches two or more mobile bodies are coupled (fig 1; bodies 30, 40, 50). Jang does not each a handle extending upwardly.  Qian teaches a machine for hard floor smoothing including a handle (112) extending upwardly form a mobile body (shown in fig 6). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include a handle extending upwardly from one of the mobile bodies of Jang in order to provide a convenient means of handling the machine by a user as taught by Qian ([0059], [0061]). 
Claim 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang as applied to claim 45 above, and further in view of Guertler et al (US 2007/0184754, previously cited).
Regarding claim 52, Jang teaches all the elements of claim 45 as described above. Jang does not teach a magnetic ball drive. Guertler teaches a robotic machine for hard floor smoothing including a magnetic ball drive (including motor 55 (motors operate electromagnetically) and balls 42; [0023]). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include a magnetic ball drive in the machine of Jang in order to achieve the predictable result of moving the machine in any direction as taught by Guertler ([0023]). 
Claim 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang as applied to claim 45 above, and further in view of Schlischka (US 2016/0007817, previously cited).
Regarding claim 53, Jang teaches all the limitations of claim 45 as described above. Jang does not teach two or more swivel wheel drives. Schlishcka teaches a robotic machine for hard floor smoothing including two swivel wheel drives (shown in fig 1, described [0041]). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include two or more swivel wheel drives to the machine of Jang in order to allow the machine to adjust the drive to navigate obstacles as taught by Schlischka ([0021]). 
Claim 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang as applied to claim 45 above, and further in view of Kubo et al (US 5991951, previously cited).
Regarding claim 56, Jang teaches all the elements of claim 45 as described above. Jang further teaches a reservoir (81). However, Jang teaches the reservoir containing water rather than any of the claimed materials. Kubo teaches a robotic machine for hard floor smoothing including a reservoir (11) containing detergent (col 3, lines 31-34). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to use detergent in the reservoir of Jang, as detergent is an alternative to water as taught by Kubo (col 3, lines 31-34), used for the predictable result of cleaning a floor surface. 
Claim 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang as applied to claim 45 above, and further in view of Wosewick et al (US 2004/0031113, previously cited).
Regarding claim 60, Jang teaches all the elements of claim 45 as described above. Jang does not teach a skirt in contact with the floor. Wosewick teaches a machine for hard floor smoothing including a skirt (42) in contact with the floor (fig 3) wherein the skirt is configured to inhibit liquid splashing from the machine (function achieved by contact with workpiece). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include a skirt contacting the floor to the machine of Jang in order to contain debris from the smoothing operation as taught by Wosewick ([0033]). 
Response to Arguments
Applicant's arguments filed 6 Jul 2022 have been fully considered but they are not persuasive. Applicant argues that the amendments alleviate the previous drawing objections. However, the drawings do not appear to show the claimed reservoir of claim 56 and thus a drawing objection still exists. The drawings do not show or describe a reservoir, its location, how it is contained in the robotic machine or how the fluid contained therein is dispensed. The specification does not use the term “reservoir” in the disclosure, and does not describe where it is shown in the drawings.
Regarding claim 45 and the applied Jang reference, applicant argues that Jang does not teach a machine for hard floor smoothing comprising at least two rotary grinding or polishing discs. Applicant points to Jang’s function as a floor cleaning mop as being different from the claimed function. Examiner respectfully disagrees. The claims state that the discs are “grinding or polishing discs,” (emphasis added), indicating that a polishing disc meets the claimed language. Polishing and mopping are used interchangeably in the prior art and it is known that mopping pads are used for polishing (see for example US 2019/0290088 [0057]). Furthermore, Jang uses a “pad” as the bottom surface of the polishing disc ([0032]). This is consistent with applicant’s polisher discs which can use a pad as the polishing surface (applicant’s original specification page 47, lines 6-9). Therefore examiner’s interpretation of Jang’s discs 41a and 41b as being the claimed grinding or polishing discs is consistent with the terminology in the prior art and with the meaning given in applicant’s specification. There is no structure recited in the claims which defines the claimed grinding or polishing discs over the discs 41a and 41b of Jang. 
Applicant further argues that “the machines are not interchangeable and neither are the attached tools.” However, this limitation is not found in the claims and there is no structure recited in the claims which provides this function, rendering this argument moot. 
Applicant additionally argues that Jang is not used on concrete and that the mobile bodies of Jang are not “dedicated to one of concrete grinding or concrete polishing.” However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The recitation of a concrete floor does not limit the structure of Jang and Jang can clearly be used on any desired floor surface. As the machine of Jang is capable of performing the function of polishing on a concrete floor, Jang meets this claim limitation. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2007/0016328 is cited to show another example of a robotic modular floor treating machine.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                           

/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723